DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  JANICE KNOX, WINTHROP S. KNOX, and WILLIAM C. TAGLAND,
                       Appellants,

                                     v.

    PPC, LLC, a Florida limited liability company, POOL PEOPLE
COMMERCIAL, INC., a Florida corporation, RECREATIONAL DESIGN &
  CONSTRUCTION, INC., a Florida corporation, STEVEN L. SIEMS,
                 individually, and JOE CERRONE,
                              Appellees.

                              No. 4D13-3494

                              [June 10, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 06008018CACE
12.

   Mark K. McCulloch of Brownstone, P.A., Winter Park, for appellants.

  John J. Shahady and Thomas R. Shahady of Kopelowitz Ostrow, Fort
Lauderdale, for appellees.

PER CURIAM.

    Appellants Janice Knox, Winthrop S. Knox, and William C. Tagland
appeal the order granting Appellees PPC, LLC, Recreational Design &
Construction, Inc., Steven L. Siems, and Joe Cerrone’s amended motion
for contempt and sanctions against Appellants entered prior to a final
judgment in Appellees’ favor. Appellants challenge the trial court’s finding
of contempt, as well as the trial court’s award of attorneys’ fees and costs
to Appellees as a sanction in the order of contempt. Because Appellants
have failed to provide an adequate record on appeal, we are unable to
review the finding of contempt and therefore affirm. Bak v. Bak, 947 So.
2d 621, 621 (Fla. 4th DCA 2007) (citing Applegate v. Barnett Bank of
Tallahassee, 377 So. 2d 1150 (Fla. 1979)).

    As to the award of attorneys’ fees, we have previously noted that “orders
awarding attorneys’ fees are only final and therefore appealable once the
trial court has set the amount of those fees.” Alexopoulos v. Gordon
Hargrove & James, P.A., 109 So. 3d 248, 250 (Fla. 4th DCA 2013)
(emphasis in original). “An order merely finding entitlement to attorneys’
fees is a non-final, non-appealable order.” Id. (emphasis in original). The
same is true of an award of attorneys’ fees as a sanction against a party in
favor of the other. See Cummings v. Campbell, 7 So. 3d 1135, 1137 (Fla.
4th DCA 2009). Whereas there has been no final judgment as to the
amount of the award of attorneys’ fees against Appellants in the instant
case, we dismiss the appeal as to this issue because it is premature. See
id.

   Affirmed in part; Dismissed in part.

CIKLIN, FORST and KLINGENSMITH, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2